ON CONFESSION OF ERROR

PER CURIAM.
Upon consideration of the record and the appellee’s soundly based confession of error,1 the summary judgment entered below is reversed and the cause is remanded for further consistent proceedings.

. As the confession implicitly acknowledges, reversal is required by Insurance Co. of North America v. Cooke, 624 So.2d 252 (Fla.1993), which was decided after the determination below. At the time the ruling was made, the trial judge was bound by and correctly followed the decision of this court in Tate v. Hamilton Insurance Co., 466 So.2d 1205 (Fla. 3d DCA 1985) and Bankers Insurance Co. v. Pannunzio, 538 So.2d 61 (Fla. 4th DCA 1989), which followed Tate, but which was specifically disapproved in Cooke, 624 So.2d at 255 n. 3.